Citation Nr: 0707371	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease with 
dilated cardiomyopathy and congestive heart failure (also 
claimed as cardiovascular disease) as secondary to diabetes 
mellitus.

2.  Entitlement to service connection for chronic disability 
of the left upper extremity (also claimed as neurological 
problems) as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in October 2005.  

The issues on appeal were originally before the Board in 
February 2006 when they were remanded for additional 
evidentiary development.  Also remanded in February 2006 was 
a claim of entitlement to service connection for an eye 
disorder as secondary to diabetes mellitus.  In August 2006, 
the RO granted service connection for bilateral glaucoma with 
mild bilateral nonprolific diabetic retinopathy.  The issue 
is no longer in appellate status.  

The issue of entitlement to service connection for chronic 
disability of the left upper extremity (also claimed as 
neurological problems) as secondary to diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Heart disease with dilated cardiomyopathy and congestive 
heart failure was not present during active duty or for many 
years thereafter nor is heart disease with dilated 
cardiomyopathy and congestive heart failure otherwise related 
to such service or to the veteran's service-connected 
diabetes mellitus disability.  


CONCLUSION OF LAW

Heart disease with dilated cardiomyopathy and congestive 
heart failure was not incurred in or aggravated by the 
veteran's active duty service, nor is heart disease with 
dilated cardiomyopathy and congestive heart failure 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in September 2003 
and March 2006
VCAA letters  have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the March 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession. The requirements of 38 
C.F.R. § 3.159(b)(1) have been met. The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.


In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letter.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims(Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and also was provided with notice of 
the types of evidence necessary to establish an increased 
rating and effective date for the disability on appeal in the 
March 2006 VCAA letter.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records have been obtained.  The veteran has been afforded 
appropriate VA examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  In a statement which was received at 
the RO in September 2006, the veteran reported that he did 
not have any additional evidence to submit in support of his 
claims.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Entitlement to service connection for heart disease with 
dilated cardiomyopathy and congestive heart failure (also 
claimed as cardiovascular disease) as secondary to diabetes 
mellitus.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Analysis

Initially, the Board notes that the veteran has not argued 
and the evidence of record does not support a finding that 
heart disease with dilated cardiomyopathy and congestive 
heart failure was present during active duty or present to a 
compensable degree within one year of discharge which would 
allow for a grant of service connection on a direct or 
presumptive basis.  The service medical records were silent 
as to complaints of, diagnosis of or treatment for heart 
disease, dilated cardiomyopathy or congestive heart failure.  
Furthermore, there is no competent medical evidence dated 
within one year of the veteran's discharge demonstrating the 
presence of cardiovascular renal disease.  

The veteran has claimed entitlement to service connection for 
heart disease with dilated cardiomyopathy and congestive 
heart failure arguing that the disability was due to his 
service-connected diabetes mellitus.  The Board finds that 
the claim must be denied, however, as the preponderance of 
the competent evidence of record demonstrates that the 
currently existing dilated cardiomyopathy with congestive 
heart failure (also claimed as cardiovascular disease) is not 
causally linked to the service-connected diabetes mellitus.  

A February 1989 X-ray report was interpreted as revealing a 
normal heart.  

The first competent evidence of the presence of 
cardiovascular disability is dated many years after the 
veteran's discharge.  An echocardiogram conducted in 
September 1996 was interpreted as being consistent with 
dilated cardiomyopathy with severe left ventricle 
dysfunction.  A separate clinical record dated the same month 
included the annotation that the veteran was being admitted 
for severe decompensated congestive heart failure with 
cardiomyopathy of an unknown etiology.  Subsequent clinical 
records demonstrate the presence of dilated cardiomyopathy 
and congestive heart failure.  None of these records 
indicates in any way that the cardiac disability was causally 
linked to the service-connected diabetes mellitus.  

The only evidence of record which links currently existing 
dilated cardiomyopathy with congestive heart failure to the 
service-connected diabetes mellitus is the veteran's own 
allegations and testimony, his spouse's testimony and a 
statement from a private physician.  

The veteran testified that his heart disease began shortly 
after his discharge when he started feeling out of breath.  
The veteran's spouse testified that the veteran had changed 
after his return from active duty in that he did not have as 
much energy as he used to have prior to his active duty 
service.  Furthermore, the veteran's written statements 
include his opinion that the currently existing dilated 
cardiomyopathy with congestive heart failure is due to his 
service-connected diabetes mellitus.  The Board finds, 
however, that the veteran and his spouse are lay persons.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran and 
his spouse's opinions as to the existence and etiology of 
dilated cardiomyopathy with congestive heart failure are 
without probative value.  

In August 2003, a physician noted that the veteran had 
diabetes mellitus and that he also had complications from the 
disability to include cardiovascular problems.  
Significantly, the physician did not indicate what 
cardiovascular problems were being attributed to the diabetes 
mellitus nor did he provide reasons for his opinion linking 
the two disabilities.  

The Board finds that the probative value of the August 2003 
document from the private physician is outweighed by the 
report of a May 2006 VA examination.  The examiner who 
conducted the May 2006 VA examination had access to and had 
reviewed the veteran's claims files and also interviewed and 
conducted a physical examination of the veteran.  The 
examiner found there was no doubt that the veteran had 
dilated cardiomyopathy with a severe reduction in the left 
ventricular function.  The examiner opined, however, that it 
was quite unlikely that the cardiomyopathy with a severe 
reduction in the left ventricular function was related to the 
service-connected diabetes mellitus.  The examiner based his 
opinion on clinical evidence in the claims file which 
demonstrates that the cardiomyopathy was diagnosed in 
September 1996 and diabetes mellitus was not diagnosed until 
between February and September of 2002.  The examiner noted 
that diabetes as a contributing factor to congestive heart 
failure usually manifested itself by accelerating 
atherosclerosis in causing ischemia to the myocardium, either 
chronically or acutely by myocardial infarction.  The 
examiner opined that the fact that the coronary arteries were 
completely normal at the time of the first diagnosis of the 
dilated cardiomyopathy made it unlikely that the diabetes 
mellitus would be a contributing factor to the cardiac 
problem.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In addition, an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In sum, the weight to be accorded 
medical evidence must be determined by the quality of the 
evidence and not necessarily by its quantity or source.  In 
the current case, the Board places significantly greater 
probative value on the report of the May 2006 VA examination 
than on the August 2003 document from the private physician.  

As there is no competent evidence of record linking dilated 
cardiomyopathy with congestive heart failure to active duty 
on a direct basis and as the preponderance of the competent 
evidence of record demonstrates that there is no causal link 
between the dilated cardiomyopathy with congestive heart 
failure and the service-connected diabetes mellitus, service 
connection is not warranted for dilated cardiomyopathy with 
congestive heart failure.  After reviewing the totality of 
the relevant evidence, the Board is compelled to conclude 
that the preponderance of such evidence is against 
entitlement to service connection.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b); Ortiz, supra.


ORDER

Entitlement to service connection for heart disease with 
dilated cardiomyopathy and congestive heart failure (also 
claimed as cardiovascular disease) as secondary to diabetes 
mellitus is not warranted.  The appeal is denied.  


REMAND

In February 2006, the Board remanded the claim of entitlement 
to service connection for a chronic disability of the left 
upper extremity as secondary to diabetes mellitus in order to 
have the veteran examined in connection with his claim.  The 
Board's remand instructions specifically stated that the 
veteran's claims file should be made available for review by 
the examiner in connection with the examination.  The Board 
also directed that the examiner had to provide an opinion as 
to whether it was at least as likely as not that any current 
disability of the veteran's left upper extremity was causally 
related to his service-connected diabetes mellitus.  A VA 
examination was conducted in May 2006.  Significantly, the 
report of the May 2006 VA examination indicates that the 
examiner did not have access to the veteran's claims file for 
review in connection with the examination.  Furthermore, 
while the examiner diagnosed peripheral neuropathy of the 
left extremity secondary to a left elbow surgical procedure 
which would indicate to the Board that the disability is not 
service-connected, the examiner did not expressly provide an 
opinion as to whether it was at least as likely as not that 
the peripheral neuropathy was causally related to his 
service-connected diabetes mellitus.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to 
the examiner who conducted the May 2006 VA 
examination.  The examiner should indicate 
in a written report that she had examined 
the claims file.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the peripheral 
neuropathy diagnosed in May 2006 is 
causally related to his service-connected 
diabetes mellitus.  If the examiner who 
conducted the May 2006 VA examination is 
not available, then the veteran should be 
afforded an appropriate VA neurological 
examination to determine the etiology of 
any current disability of the left upper 
extremity (also claimed as neurological 
problems).  The veteran's claims file 
should be made available to the examiner 
for review in connection with the 
examination. All indicated studies should 
be performed, and all findings reported in 
detail.  The examiner should state whether 
it is at least as likely as not that any 
current disability of the veteran's left 
upper extremity is causally related to his 
service-connected diabetes mellitus.  

2.  After the completion of any 
development deemed appropriate in addition 
to that requested above, the issue of 
entitlement to service connection for 
chronic disability of the left upper 
extremity (also claimed as neurological 
problems) should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


